                Case: 19-01007       Doc: 4     Filed: 02/05/19      Page: 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA
IN RE:

MELODY NAKINA LEWIS,                                Case No. 18- 14388 SAH
                                                    (Chapter 7)
                               Debtor.

IAN'S ENTERPRISE, LLC, an Oklahoma
limited liability company,
                              Plaintiff,
VS.                                                 Adv. Pro. No. 19-01007

MELODY NAKINA LEWIS,
                            Defendant.


ANSWER TO COMPLAINT FOR DETERMINATION OF DISCHARGEABILITY AND
PURSUANT TO RULES 7054(b)(1) & (b)(2)FOR COST AND ATTORNEY FEES TO BE
                     AWARDED TO DEFENDANT


         COMES NOW the Defendant, Melody Nakina Lewis, by and through her attorney of

record Stephen A Harry, and for her Answer to the Complaint of Dischargeability, filed

January 18, 2019, Doc # 17, states and alleges as follows, with numerical reference to the

complaint of Plaintiff:

   1. Defendant has insufficient information as to admit or deny.

   2. Admitted

   3. Admitted

   4. Admitted

   5. This allegation is irrelevant, and does not require either an admission or a denial.
                Case: 19-01007        Doc: 4     Filed: 02/05/19      Page: 2 of 3




   6. Admitted

   7. Denied, Defendant never received any legal notice of any default.

   8. Denied, statement is irrelevant.

   9. Admitted that Defendant agreed to pay rent to Plaintiff but denies any default to Plaintiff.

   10. Denied and statement is irrelevant.

   11. Defendant admits to completing rental information forms several years prior to stated
       judgment.

   12. Denied

   13. Defendant denies providing false information to Plaintiff. Defendant’s prior employer
       and criminal case is not irrelevant and is prejudicial against the Defendant.

   14. Admitted and again irrelevant and prejudicial.

   15. Admitted as to the irrelevant suspended sentence and denied the amount stated in
       monetary penalty.

   16. Denied and demand strict proof to this allegation.

   17. Defendant was never served any law suit and denies allegation.

   18. Defendant lacks sufficient information to deny or admit to this allegation.

   19. Denied

   20. The Defendant, with permission from the Court, reserves the right to file such additional
       defense as may become apparent during the course of discovery.


       WHEREFORE, premises considered, Defendant prays this Court Deny the Plaintiff’s

complaint, that this Court grant judgment over and against the Plaintiff, such that the Plaintiff

takes nothing by his complaint, for attorney’s fees and cost of this matter and for any other and

further relief to which the Defendant may be entitled to under law.
Case: 19-01007   Doc: 4     Filed: 02/05/19     Page: 3 of 3




                          Respectfully submitted,

                          /s/ Stephen A Harry
                          Stephen A Harry, OBA # 20499
                          4101 Perimeter Center Dr. Suite 110
                          Oklahoma City, OK 73112
                          405-384-8746—phone
                          405-214-1486---fax
                          stephenaharry@sahlawoffice.com
                          Attorney for the Melody Lewis
